PER CURIAM:
The claimant is an attorney who served as counsel for a *95criminal indigent in felony proceedings pursuant to the provisions of West Virginia Code Chapter 51, Article 11. For his services, claimant submitted a voucher for $1,571.10. The respondent State agency has denied $71.10 of the claim based upon the fact that this amount is in excess of the statutory limit imposed by West Virginia Code §51-11-8. The amount of $1,500.00 was not paid by the respondent as the needy persons fund from which this amount should have been paid was exhausted.
The Court has reviewed the facts here presented and denies the amount of $71.10 as the law governing this situation was enunciated by the Court in the case of George M. Cooper v. Administrative Office of the Supreme Court of Appeals, 13 Ct.Cl. 394 (1981).
The remaining amount of this claim, $1,500.00, is hereby awarded to the claimant in accordance with the decision rendered by the Court in Richard K. Swartling, et al. v. Office of the State Auditor, issued on November 5, 1979.
Award of $1,500.00.